Stewakt, J.
delivered the opinion of the Court.
This is an appeal from the judgment of the Circuit Court for Prince George’s County, upon the trial of issues from the Orphans’ Court of that county, growing out of a caveat to the probate of the last will and testament of John O. Ames.
Six issues were sent by the Orphans’ Court for trial in the Circuit Court, at the instance of the caveators, and one framed on the part of the caveatees. Two of the first were abandoned at the trial, the caveators consenting that the first and second issues should be found for the caveatees, and the issue of the caveatees was stricken out by consent at the trial. Four of the issues, to wit: 3, 4, 5 and 6, remained for trial.
The appellants here, and caveatees in the Circuit Court, have taken three exceptions to the ruling of the Circuit Court in regard to the admissibility of evidénce adduced to the jury by the caveators.
*231The verdict of the jury being in favor of the caveators upon the 3d, 4th, 5th and 6th issues, the caveatees filed motions for a new trial and to set aside the verdict, with the reasons in support thereof.
The Circuit Court overruled these motions, and the appellants have taken three exceptions to the ruling of the Court in regard to these motions.
From the view we take of this case, it will be unnecessary further to advert to the exceptions in regard to the motions for a new trial and to set aside the verdict, because a new trial will result from our review of the three exceptions in regard to the admissibility of evidence.
We think there was error in the Circuit Court allowing the testimony of.Alfred H. Ames, “that on the 20th January, 1871, after the interment of the testator, he and O. H. Hall, both being caveators, had a consultation and determined to contest the validity of the will of the said Ames, and to employ counsel to do so,” for the purpose of showing, as was stated by the counsel for the caveators, that the caveators had never recognized the validity of the will in question.
The testimony was offered, in chief, on the part of the caveators, to sustain the issues in their behalf. It was distinct and independent evidence, and not forming a part of any conversation, declaration or act of which proof had been adduced on the other side.
If the other party had proved that Alfred H. Ames, one of the caveators, had acquiesced in the probating of the will, and that fact had been introduced as evidence against both or all of the caveators, that would not authorize them to introduce as rebutting testimony the declarations and acts of the caveators at a different time, to prove that they had never recognized the validity of the will. Whilst their own acts and conduct relative to the matter in issue may be introduced against them, they cannot be admitted in their favor upon their own offer.
*232It is surely unnecessary to refer to authority for a rule of evidence so well established, and subject to but few exceptions, that the acts and declarations of the parties to a cause cannot be given in evidence in their favor ; but see Whiteford vs. Burckmyer & Adams, 1 Gill, 140.
■ These acts and declarations, which may be regarded as verbal acts, were not parts of the res gestee, as argued by the counsel for the caveators in his brief.
Acts and declarations, indicating the purpose and intention thereof, by whomsoever done or made, are admissible as res gestee, if relevant to the matter in issue; but if they are irrelevant, the declarations qualifying or explaining them will, with the acts themselves, be rejected. 1 Taylor’s Ev., secs. 521, 524.
The very first rule in the production of evidence requires that it shall be confined to the point in issue, and if it does not bear directly upon the issue, it must have the tendency to prove it. This excludes all evidence of collateral facts which are incapable of affording any reasonable presumption as to the principal matter in dispute. The admission of such evidence would draw away the minds of the jury from the point in issue, and might excite prejudice, and mislead them; and the adverse party could not refute it, not having notice that such evidence would be-proposed. 1 Greenleaf’s Ev., sec. 52.
The acts and declarations offered by the caveators, in their first bill of exceptions, were the mere acts and conduct of the parties to the controversy, in regard to their own matters, separate and distinct from the parties opposed to them, forming no part of the res gestee of the main transaction, but were res inter alios acta, entirely irrelevant and foreign, so far as we can discover, to the issues before the jury; and it would be clearly against the well settled rules of evidence to permit their introduction.
*233(Decided 20th December, 1872.)
We cannot perceive any legal ground for the admission of the questions propounded to the witnesses in the second and third exceptions, and the answers thereto, as to the manner and deportment of John M. Jameson, one of the caveatees. There is no doubt great latitude of enquiry is allowable in cases of fraud, or where fraud is alleged; and any fact however slight, if at all relevant to the issue, may be admitted; still there are and must he limits to the range of investigation, and it must be made to appear to the Court that the evidence offered, however remote, has some pertinency to the issue. Davis vs. Calvert, and others, 5 G. & J., 270.
We have to determine as to the relevancy of the questions .and answers in these exceptions, to the issues for trial, as they.have been presented, and we fail to discover that they can have the slightest bearing or effect upon the issues. We think the Circuit Court comrnitted error in admitting the questions and answers in both those exceptions, and its rulings in the 1st, 2d and 3d exceptions must he reversed.

Judgment reversed and new trial ordered.